Title: To James Madison from Nathaniel Macon, 4 September 1802 (Abstract)
From: Macon, Nathaniel
To: Madison, James


4 September 1802, Buck Spring, North Carolina. Notes that the appointment of the present marshal for North Carolina will expire in December. “If he wishes to be reappointed, I have no doubt but he ought to be continued. If however he should not, I do not now know, but it would be adviseable to appoint Mr. Lockhart. I will however make the necessary enquiry before the meeting of Congress, and inform you the result on my arrival at Washington.” Encloses two letters recommending Lockhart; “Mr. Baker is our attorney general, and Mr. Plummer is the person named to the president last winter for the district Judge of this state.”
 

   
   RC and enclosures (DNA: RG 59, LAR, 1801–9, filed under “Lockhart”). RC 1 p.; docketed by Jefferson. Enclosures are Blake Baker to Macon, 3 Sept. 1802 (3 pp.), and Kemp Plummer to Macon, 3 Sept. 1802 (1 p.).



   
   John Spence West was appointed marshal for the district of North Carolina in May 1798; Jefferson reappointed him on 20 Dec. 1802 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:278, 426).



   
   John Lockhart was appointed marshal for North Carolina in 1806 (ibid., 2:45).


